Citation Nr: 0410203	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-11 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 1951 to 
October 1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

There has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans Affairs 
(VA) with respect to notice and the duty to assist.  38 U.S.C.A. § 
5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A (West 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002).  

Specifically, the VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  First, 
the VCAA imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA must 
inform the claimant of information "that is necessary to 
substantiate the claim" for benefits (codified as amended at 38 
U.S.C.A. § 5103).  Second, 38 U.S.C.A. § 5103A sets out in detail 
the agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides, in part, that 
the Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant's 
claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  

VA must also provide certain notices when in receipt of a complete 
or substantially complete application.  38 U.S.C.A. § 5103(a) 
(West 2002).  The amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if any, 
is to be provided by the claimant and which portion, if any, will 
be obtained by the Secretary on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those cases 
where notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is not 
received within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 
C.F.R. § 3.159(b) details the procedures by which VA will carry 
out its duty to notify.  

The veteran must have notice of the type of evidence necessary to 
substantiate his claim and the division of responsibilities 
between the veteran and VA in obtaining that evidence.  See 
Quartuccio, supra.  

The veteran seeks service connection for PTSD.  In order to 
prevail on a claim of entitlement to service connection for PTSD, 
the record must show a diagnosis of PTSD based on a verified 
stressor in service.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, between the 
current symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f) (2003).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM IV).  38 
C.F.R. § 3.304(f).  Where it is determined that the veteran was 
engaged in combat with the enemy and the claimed stressor is 
related to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Where, 
however, VA determines that the veteran did not engage in combat 
with the enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates the veteran's 
testimony as to the occurrence of the claimed stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2003); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128 (1997).  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of the 
claimed in-service stressors.  Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The veteran claims that while stationed in Korea with the 74th 
Combat Engineers traveling to Enchon to the 38th parallel, he 
witnessed seeing dead bodies, and was exposed to artillery fire 
and small arms fire for the 14 months that he was stationed there.  
His DD Form 214 shows that he received the Korean War Medal with 
the Bronze Service Star.  He has been diagnosed with PTSD on 
several occasions during outpatient treatment at a VA facility.  
His service medical records are unavailable and presumed to have 
been lost in a fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  

In cases such as this one, where service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation for VA to assist the claimant in the 
development of the case and to provide reasons or bases as to the 
rationale for any adverse decision rendered without service 
medical records.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The heightened duty to assist includes the obligation to search 
for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 
401 (1991).  Where the claimant's service medical records have 
been destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay testimony.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Despite the fact that the veteran's service personnel records may 
have been destroyed, the RO has not attempted to reconstruct the 
veteran's service personnel records through alternate means, 
including attempting to obtain any morning reports.  The Board 
finds that the RO should also make attempts to verify the 
veteran's claimed stressors.  Although the veteran has supplied 
the RO with information regarding his stressors, the RO has not 
yet contacted the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) (previously known as the U.S. Army and Joint 
Services Environmental Support Group), or any other pertinent 
agency, such as the National Archives, to search its records to 
determine whether the veteran's claimed stressors can be 
corroborated.  In particular, the Board notes that it is still 
unclear which units the veteran was assigned to and whether the 
veteran's assigned unit(s) were involved in combat in Korea.  
Therefore, a remand is warranted so that the RO can ask the 
veteran to provide as much detail as possible regarding the units 
to which he was assigned, the dates, times, and locations of the 
claimed stressors, and to ask the USASCRUR, and the NPRC or 
National Archives, if necessary, to search for supporting evidence 
of such events.  38 C.F.R. § 19.9 (2003).  It should be pointed 
out that corroboration of every detail, such as the veteran's own 
personal involvement in a specific stressful experience, is not 
necessary.  Suozzi v. Brown, 10 Vet. App. 307 (1997); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

Accordingly, this case is REMANDED to the RO for the following:

1.  The RO must review the claims folder and ensure that all 
notification and development required by the Veterans Claims 
Assistance Act of 2000 is completed.  In particular, the RO should 
ensure that the new notification requirements and development 
procedures found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) are satisfied to the extent required by law.  In this 
regard, the veteran should receive specific notice as to the type 
of evidence necessary to substantiate his claim and the division 
of responsibilities between the veteran and VA in obtaining that 
evidence, including a request that the veteran submit any evidence 
that he has in his possession that is pertinent to his claim.  See 
Quartuccio, supra.  As part of the notice required under the new 
law, the RO should ask the veteran to provide information 
regarding all medical treatment for the disability at issue here 
that has not already been made part of the record.  The RO should 
assist the veteran in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should notify the veteran of the 
records that were not obtained, explain the efforts taken to 
obtain them, and describe further action to be taken.  Once 
obtained, all records must be permanently associated with the 
claims folder.  The veteran should also be informed of alternative 
means of substantiating his stressor information such as buddy 
statements, diary notes or letters.  

2.  The RO should attempt to verify the veteran's stressors, 
including whether the veteran was involved in or exposed to 
combat.  The RO should again request from the veteran a statement 
containing as much detail as possible regarding the stressors to 
which he was exposed during service.  The veteran should be asked 
to provide specific details of the claimed stressful events during 
service, including exact dates, places, detailed descriptions of 
the events, duty assignments, and names or other identifying 
information concerning any individuals involved in the events.  
The veteran also should be given an opportunity to obtain lay 
statements from fellow servicemen because they may be pertinent to 
his claim.  The veteran should be advised that this sort of 
information is necessary to obtain supporting evidence of the 
occurrence of the stressful events.  

3.  The RO should contact the National Personnel Records Center 
(NPRC) and the service department, if necessary, to determine 
whether any copies of the veteran's service personnel records are 
available.  An attempt should also be made to verify the veteran's 
period of service in Korea.  The veteran should also be afforded 
the opportunity to supply any service personnel records that he 
may have in his possession.  

4.  The RO's attempt to verify the veteran's stressors should also 
include contacting the NPRC, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (previously known as the U.S. 
Army and Joint Services Environmental Support Group), and/or the 
National Archives to obtain the documentation that might verify 
the claimed stressors, including unit histories and morning 
reports for the veteran's units of assignment in Korea.  The RO 
should provide the USASCRUR, or any other applicable agency, with 
as much detail as possible in order to obtain corroboration of the 
alleged stressors.  At a minimum, the RO should provide USASCRUR 
with copies of the veteran's DD- 214, service personnel records 
(if obtained), a stressor list prepared by the RO, and any other 
information provided by the veteran that might be helpful in a 
search for corroborating evidence.  Failures to respond or 
negative replies to any request must be noted in writing and 
associated with the claims folder.  If any agency indicates that 
more information is needed to make a search, such information 
should be sought, and if obtained, returned to the agency.  

5.  Thereafter, if any of the claimed stressors is verified, the 
veteran should be scheduled for a VA psychiatric examination.  The 
veteran must be informed of the potential consequences of his 
failure to appear at any scheduled examination, and a copy of this 
notification should be associated with the claims file.  The 
claims file, a copy of this remand, and a list of the stressful 
incident(s) found corroborated by the evidence must be provided to 
the examiner for review.  The examination should include all 
appropriate tests and evaluations.  The examiner must determine 
whether the veteran has PTSD, and, if so, whether the in-service 
stressful episode(s) found to have been established is (are) 
sufficient to warrant the diagnosis of PTSD.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM IV).  
The examiner should be instructed that only the verified events 
listed by the RO may be considered as stressors.  If PTSD is 
diagnosed, the examiner must explain whether and how each of the 
diagnostic criteria is or are satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the stressors supporting the 
diagnosis.  The complete rationale must be given for any opinion 
expressed and the foundation of all conclusions should be clearly 
set forth.  

6.  Thereafter, the RO must review the file and ensure that all of 
the directives of this remand have been carried out in full. If 
not, corrective action must be taken. 38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act are fully complied with and satisfied.  

8.  Then the RO should readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order. 
The Board intimates no conclusion as to the ultimate disposition 
rendered in this case. No action is required of the veteran unless 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO. The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner. See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board and the 
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





